 DECISIONS OF NATIONAL LABOR RELATIONS BOARDManville Forest Products Corporation and RichardSharp. Case 9-CA-1684527 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the Charging Party on 18May 1981, the General Counsel of the NationalLabor Relations Board issued a complaint on 2 De-cember 1981 against the Company, the Respondent,alleging that it has violated Section 8(a)(3) and (1)of the National Labor Relations Act by suspendingRichard Sharp about 15 May 1981 because he"joined, supported or assisted the Union, and en-gaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion and in order to discourage employees from en-gaging in such activities or other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection."On 4 January 1982 the Respondent filed aMotion for Summary Judgment and a supportingmemorandum with attached exhibits. The Respond-ent contends that the facts do not establish anunfair labor practice and that, in any event, the al-leged unlawful conduct is de minimis.On 25 January 1982 the General Counsel filed anopposition to the Motion for Summary Judgment,asserting that Sharp's suspension raises issues ofboth law and fact that an administrative law judgeshould resolve.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentRule 56(c) of the Federal Rules of Civil Proce-dure provides that summary judgment shall be ren-dered if the "pleadings, depositions, answers to in-terrogatories, and admissions on file, together withthe affidavits, if any, show that there is no genuineissue as to any material fact and that the movingparty is entitled to a judgment as a matter oflaw."1We have reviewed the instant matter inlight of this standard and conclude that the Re-spondent's Motion for Summary Judgment shouldbe granted.The allegations and filing in this case establishthat on 15 May 19812 the Respondent suspendedSee Lake Charles Memorial Hospital, 240 NLRB 1330 (1979).All dates are in 1981.the Charging Party, union steward Richard Sharp,for the week of 17 May. According to the Re-spondent, it suspended Sharp pending investigationof unsolicited charges from three employees thatSharp tried to prevent them from cooperating withthe Respondent's inquiry into another employee'salleged misconduct and told them not to tell theEmployer what they had seen and heard, but tostate that they had not seen or heard anything. TheGeneral Counsel claims Sharp merely advised thethree employees that they need not answer the Re-spondent's questions.The investigation of Sharp centered on article II,section 1 of the labor contract, which providesNo employee under this Agreement, whetherunion or nonunion, shall on Company proper-ty engage in intimidation, coercion or discrimi-nation for or against the unions and therebydisturb relations under this contract. Any em-ployee who violates this provision shall besubject to discharge.On 20 May the Respondent took statements fromthe three employees, all of whom stated they hadnot felt intimidated or coerced by Sharp's conduct.Accordingly, the Respondent concluded that disci-plinary action against Sharp was unwarranted.Sharp was notified of the decision on 21 May andtold to report to work on Monday, 23 May. On 28May he filed a grievance.For all but 3 hours of his suspension, Sharp wason previously scheduled vacation time. The Re-spondent paid Sharp for the 3 hours he lost whileon suspension, as well as for the Memorial Dayholiday, 25 May. The Respondent granted Sharp'sgrievance virtually in full; Sharp's claimed damagesfor "mental anguish" and demand for an oral orwritten apology were the only relief sought but notgiven. 3The Respondent contends that the thresholdquestion in this case is whether Sharp's conductwas protected. Because it was not, the Respondentargues, suspending him for engaging in this con-duct could not have been unlawful. The GeneralCounsel, on the other hand, argues that the issue is"whether Respondent suspended union stewardRichard Sharp because of his energetic pursuit ofhis responsibilities as a representative of Respond-ent's employees." He maintains that this was theRespondent's motivation and, to prove this allega-tion, offers to show at a hearing that3 As no party has requested it, deferral pursuant to our recent deci-sions in United Technologies Corp., 268 NLRB 557 (1984), and Olin Corp.,268 NLRB 573 (1984), is inappropriate. See, e.g., MacDonald EngineeringCo., 202 NLRB 748 (1973).269 NLRB No. 72390 MANVILLE FOREST PRODUCTSSharp was disciplined because, in the course ofhis investigation of another employee's suspen-sion,' he indicated to several potential employ-ee witnesses that they did not have to givestatements to the Respondent.Employee Parker was suspended by Respondent on May 14,1981, for allegedly threatening a supervisor with bodily harm.For the reasons set forth below, and relying on theGeneral Counsel's own allegations, we agree withthe Respondent that Sharp's advice to the threeemployees was unprotected and that the Respond-ent's suspension of Sharp for advising the employ-ees as he did was not unlawful under the Act.The General Counsel concedes that under CookPaint & Varnish Co., 246 NLRB 646 (1979), enf.denied 648 F.2d 712 (D.C. Cir. 1981), the Respond-ent may have lawfully compelled the three em-ployees to cooperate in its investigation of anotheremployee's alleged misconduct. He emphasizes,however, that Sharp did not personally refuse toanswer the Respondent's questions, but rather, inhis role as union steward, advised others not toanswer. The Respondent, according to the GeneralCounsel, could not lawfully suspend Sharp solelybecause of the advice he gave employees whileacting in his official capacity.The Board has never held that a union official'sadvice is entitled to such wide-reaching protection.If, for example, a union steward interferes withmanagement by advising employees to refuse toobey their superiors' orders, such conduct is unpro-tected.4The General Counsel's contention to thecontrary notwithstanding, it is within an employ-er's legitimate prerogative to investigate miscon-duct in its plant and to do so without interferencefrom any of its employees-including those whoare union officials. Thus, if a steward interfereswith such an inquiry by advising employees not tocooperate-advice which, if followed, could law-fully result in the employees themselves being dis-ciplined5-it defies logic to conclude that suchadvice is entitled to protection solely because of itssource. When a union steward is disciplined forviolating shop rules, and not because of his position' Stop d Shop, 161 NLRB 75 (1966).5 See Cook Paint d Varnish Ca, supra, to the extent that it reaffirmedwell-established Board law that an employer may, without violating Sec.8(aXI), seek to compel its employees to submit to questioning concerningemployee misconduct when the employer's inquiry is still in the investi-gatory stage and no final disciplinary action has been taken.as a union official, the steward cannot look to hisunion status for protection.6The General Counsel concedes that Sharp toldemployees they did not have to answer the Re-spondent's investigatory questions. There is no dis-pute that Sharp personally engaged in misconductby attempting to obstruct the Respondent's investi-gation of misconduct in its plant. The GeneralCounsel also concedes that Sharp's advice not toanswer led directly to his suspension. The GeneralCounsel does not contend that the Respondent hadany other motive in suspending Sharp. Therefore,the General Counsel's own allegations affirmativelyestablish that the only reason the Respondent sus-pended union steward Sharp was Sharp's own mis-conduct. We therefore grant the Respondent'sMotion for Summary Judgment.FINDINGS OF FACTI. JURISDICTIONThe Company, a Delaware corporation, is en-gaged in the manufacture of cardboard containersat its facility in Evendale, Ohio, where it annuallypurchases and receives products, goods, and mate-rials valued in excess of $50,000 directly frompoints outside the State of Ohio. We find that theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESOn 15 May 1981 the Respondent suspended em-ployee Richard Sharp. We find that this conductdid not violate Section 8(a)(3) and (1) of the Actfor the reasons stated in the "Ruling on Motion forSummary Judgment" section of this decision.CONCLUSIONS OF LAWBy suspending employee Richard Sharp on 15May 1981 the Respondent did not engage in unfairlabor practices within the meaning of Section8(a)(3) and (1) and Section 2(6) and (7) of the Act.ORDERThe complaint is dismissed.6 See American Ship Building Coa v. NLRB, 380 U.S. 300, 311 (1965).391